                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


  IN RE:                                            )
                                                    )   Case No. 3:19-bk-07235
  CUMMINGS MANOOKIAN, PLLC,                         )   Chapter 7
                                                    )   Judge Walker
                 Debtor.                            )
                                                    )


  BRIAN MANOOKIAN’S WITNESS AND EXHIBIT LIST FOR SEPTEMBER 17, 2021
             HEARING ON TRUSTEE’S MOTION TO APPROVE


        Brian Manookian, through counsel, gives notice of the witnesses he may call and exhibits

 he may introduce at the September 17, 2021 hearing on the Trustee’s Motion to Approve

 Compromise and Settlement.

                                          WITNESS LIST

        1.      Brian Manookian, Member, Cummings Manookian. If called to testify, Brian

 Manookian will testify regarding his objection to the proposed settlement with the Chase Parties,

 the underlying Chase Litigation, and the bases for the objections raised in this objection (Doc. 112)

 and supplement thereto (Doc. 123). Mr. Manookian will also testify as to his personal knowledge

 of the Chase Parties’ prior and recent offer to settle all claims with Cummings Manookian for a

 “walk-away.”

        2.      Jeanne Burton, Trustee.      Mr. Manookian may call Jeanne Burton to testify

 regarding her investigation of the Chase Claim, her awareness and verification of the Chase “walk-

 away” offer, and her rationale for proposing the particular terms contained in the proposed

 Settlement Agreement.




                                                1
Case 3:19-bk-07235       Doc 127     Filed 09/15/21 Entered 09/15/21 21:04:25              Desc Main
                                    Document      Page 1 of 3
        3.      Phillip Young, Special Counsel. Mr. Manookian may call Phillip Young to testify

 regarding his role as receiver in the Chase State Court litigation as well as his arrangement, and

 the timing of his arrangement, to receive payments directly from the Chase Parties in that case.

        4.      Mr. Manookian reserves the right to call the witnesses identified by any other party

 as well as rebuttal witnesses as necessary, including Charlie Malone, Beau Creason, and any of

 the Chase Parties.



                                         EXHIBIT LIST

        1.      All documents previously filed with the Court in this matter, and particularly any

 Exhibits to Mr. Manookian’s objection and supplement thereto.

        2.      All pleadings filed in the Chase v. Stewart state court matter as well as the Chase

 v. Cummings Manookian matter.

        3.      Any exhibit identified by any other party and any exhibits necessary for rebuttal.




 Date: September 15, 2021                             Respectfully submitted,


                                                      /s/ John Spragens
                                                      John Spragens (TN Bar No. 31445)
                                                      Spragens Law PLC
                                                      311 22nd Ave. N.
                                                      Nashville, TN 37203
                                                      T: (615) 983-8900
                                                      F: (615) 682-8533
                                                      john@spragenslaw.com

                                                      Attorney for Manookian PLLC and Brian
                                                      Manookian




                                               2
Case 3:19-bk-07235       Doc 127    Filed 09/15/21 Entered 09/15/21 21:04:25             Desc Main
                                   Document      Page 2 of 3
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed September 15, 2021 and
 served electronically upon all parties in interest or their counsel as indicated on the receipt issued
 by the Court’s electronic filing system.


                                                        /s/ John Spragens




                                                 3
Case 3:19-bk-07235        Doc 127     Filed 09/15/21 Entered 09/15/21 21:04:25              Desc Main
                                     Document      Page 3 of 3
